Per Curiam.
Mr. Justice Gordon having taken no part in the decision upon this appeal, and the other members of the court being equally divided on the question whether the order should be affirmed or reversed, Mr. Chief Justice Currie, Mr. Justice Wilkie, and Mr. Justice Beilfuss being of the opinion that the order should be affirmed, and Mr. Justice Fairchild, Mr. Justice Hallows, and Mr. Justice Heffernan being of the opinion that the order should be reversed.
The order appealed from is affirmed.